Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-107

IN RE: OSCAR J. ESTEVEZ,
                      Respondent.
Bar Registration No. 460593                              BDN: 310-14

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                       ORDER
                                (FILED - April 30, 2015)

       On consideration of the certified order suspending respondent from the practice
of law in the state of Florida for eighteen months with reinstatement contingent on
proof of rehabilitation and full restitution to 234 former clients, this court’s February
10, 2015, order directing respondent to show cause why reciprocal discipline should
not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and
it appearing that respondent has failed to file either a response to this court’s order
to show cause or the affidavit as required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Oscar J. Estevez is hereby suspended from the practice of law
in the District of Columbia for a period of eighteen months. Reinstatement is
contingent upon a showing of fitness and full compliance with the terms of the
suspension imposed by the state of Florida. See In re Sibley, 990 A.2d 483 (D.C.
2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of
identical reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar. R. XI, § 14 (g).

                                           PER CURIAM